PER CURIAM.
The Florida Bar of Bar Examiners has proposed an amendment to Florida Supreme Court Bar Admissions Rule, article IV, section 21(a). We grant the Board’s petition and article IV section 21(a) is amended to read in its entirety as follows:
(а) Satisfactory evidence that the applicant has received an academic Bachelor’s Degree granted on a basis of a four-year period of study in a college or university on the approved list of any one of the following regional accrediting associations or any Florida college or university approved by the Florida Supreme Court, approval to be withdrawn if accreditation is not met within a period approved by the accrediting agency:
(1) New England Association of Schools and Colleges;
(2) Middle States Association of Colleges and Schools/Commission on Higher Education;
(3) North Central Association of Colleges and Schools;
(4) Southern Association of Colleges and Schools — Commission on Colleges;
(5) Northwest Association of Schools and Colleges;
(б) Western Association of Schools and Colleges — Accrediting Commission for Senior Colleges;
at a time when, or in the same calendar year in which such school was so accredited; or the successful completion of an examination designated by the Board evidencing attained knowledge equivalent to 120 semester hours of college study to be administered under the Board’s supervision; or a determination at the cost of the applicant by a credentials evaluation service or other professionals approved by the Board that the applicant’s education is the equivalent of a Bachelor’s Degree awarded by an accredited institution.
This section shall be applicable only to those applying for admission to the Bar who enrolled in any accredited law college subsequent to December 31, 1975.
*1353All other applicants shall be governed by previous requirements under Section 22(a) of Article IV, of the rules aforesaid. (At least two years’ in-residence undergraduate work if entry into law school were prior to December 31, 1960, or at least three years’ in-residence undergraduate work if entry into law school were subsequent to December 31,1960, but pri- or to December 31,1975, or the successful completion of a college equivalency examination to be administered under the Board’s supervision.)
Graduation from any one of the following institutions: the United States Military Academy, the United States Naval Academy, the United States Air Force Academy, the United States Coast Guard Academy, or the United States Merchant Marine Academy, will fully satisfy the requirement of this section.
This amendment is effective immediately. It is so ordered.
ADKINS, BOYD, OVERTON, ALDERMAN and McDONALD, JJ., concur.
ENGLAND, C. J., and SUNDBERG, J., dissent.